      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 1 of 12
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 18, 2020
                                UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

J&J SPORTS PRODUCTIONS, INC.,       §
                                    §
         Plaintiff,                 §
VS.                                 § CIVIL ACTION NO. 7:19-cv-00328
                                    §
ZAMANTHA Z. GUZMAN, individually §
and d/b/a MARISCOS LA CHIVIS and LA §
CHIVIS MARISCOS,                    §
                                    §
         Defendant.                 §

                                         OPINION AND ORDER

         The Court now considers “Plaintiff’s Motion for Final Default Judgment.”1 Defendants

have not responded and the time for doing so has passed.2 After considering the motion, record,

and relevant authorities, the Court GRANTS Plaintiff’s motion.

    I. BACKGROUND AND PROCEDURAL HISTORY

         This is an antipiracy claim brought under the Federal Communications Act of 1934.3

Plaintiff is a broadcast corporation that alleges it had the exclusive right to sublicense a certain

telecast.4 Plaintiff alleges that Defendant “intercepted the closed-circuit telecast of the September

17, 2016 Saul Alvarez v. Liam Smith WBO World Super Welterweight Championship Fight

Program (the “Event”) and exhibited the Event in Defendant’s Establishment, Mariscos La

Chivis (also known as La Chivis Mariscos) and located at 600 N. Shary Road, Mission, Texas




1
  Dkt. No. 13 (Dec. 10, 2019).
2
  See S.D. Tex. Civ. R. 7.4(A) (responses to motions must be filed within 21 days).
3
  47 U.S.C. §§ 151–624.
4
  Dkt. No. 1 at 2, ¶ 5.

1 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 2 of 12



78572 (the “Establishment”), without Plaintiff’s authorization and without paying the licensing

fee to Plaintiff.”5

         Plaintiff timely filed a complaint on September 15, 2019.6 A process server served

Defendant on September 30, 2019.7 Defendant’s deadline to answer was October 21, 2019,8 but

to date Defendant has neither appeared nor answered. Plaintiff sought entry of default on

December 6, 2019,9 which this Court entered on December 9.10 In its December 9 order, this

Court instructed Plaintiff to refile a motion for default judgment after the Clerk’s entry of

default.11 That motion is now before the Court.12

    II. ANALYSIS

         a. Legal Standard

         Obtaining a default judgment is a three-step process: “(1) default by the defendant; (2)

entry of default by the Clerk’s office; and (3) entry of a default judgment.”13 Once entry of

default is entered, “plaintiff may apply for a judgment based on such default. This is a default

judgment.”14 Defendant has defaulted by failing to answer or otherwise appear in this case and

entry of default has already been made against her.15 The only remaining question is whether the

third step—actual entry of default judgment—is appropriate.

         Federal Rule of Civil Procedure 55(b) authorizes entry of default judgment with court

approval, which is not lightly granted. Default judgments are a disfavored and drastic remedy,
5
  Dkt. No. 13 at 1, ¶ 1.
6
  Dkt. No. 1; see Prostar v. Massachi, 239 F.3d 669, 671 (5th Cir. 2001) (holding that a 3-year statute of limitations
applies to claims under the Communications Act).
7
  Dkt. Nos. 6, 11 at 2 n.9 (finding sufficient service).
8
  FED. R. CIV. P. 12(a)(1)(A)(i).
9
  Dkt. No. 7.
10
   Dkt. Nos. 11–12.
11
   Dkt. No. 11 at 3.
12
   Dkt. No. 13 at 2, ¶ 6.
13
   Bieler v. HP Debt Exch., LLC, No. 3:13-CV-01609, 2013 WL 3283722, at *2 (N.D. Tex. June 28, 2013) (citing
N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996)).
14
   N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996).
15
   Dkt. No. 11.

2 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 3 of 12



resorted to only in extreme situations such as an unresponsive party.16 The Court will not grant

default judgment automatically or as a matter of right, even where a defendant is in default.17

Whether to grant default judgment is left to the sound discretion of the District Court.18

Determining the propriety of default judgment is itself a three-step process.

         First, the Court must determine whether the Plaintiff’s claims are well-pled and

substantively meritorious.19 After all, a defendant’s failure to answer or otherwise defend does

not mean the particular legal claims levied are valid and merit judgment against the defendant.20

When analyzing the merits of claims, the Court may assume the truth of all well-pled allegations

in the Plaintiff’s complaint because Defendant, by her default, admits well-pled allegations of

fact.21 But the Court will not hold the Defendant to admit facts that are not well-pled or to admit

conclusions of law.22

         Second, if Plaintiff states a well-pled claim for relief, the Court examines six factors to

determine whether to grant default judgment:

         whether material issues of fact are at issue, whether there has been substantial
         prejudice, whether the grounds for default are clearly established, whether the
         default was caused by a good faith mistake or excusable neglect, the harshness of
         a default judgment, and whether the court would think itself obliged to set aside
         the default on the defendant’s motion.23

         Third, if the plaintiff’s claims are meritorious and default judgment appears appropriate,

the Court must determine whether the requested relief is proper. Specifically, default judgment




16
   Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989).
17
   Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996).
18
   Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977).
19
   See Wooten v. McDonald Transit Assocs., 788 F.3d 490, 498 (5th Cir. 2015).
20
   See Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
21
   Id.
22
   Id.
23
   Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).

3 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 4 of 12



“must not differ in kind from, or exceed in amount, what is demanded in the pleadings.” 24 The

Court will determine how to calculate damages. The general rule is “unliquidated damages

normally are not awarded without an evidentiary hearing” but the exception is for when “the

amount claimed is a liquidated sum or one capable of mathematical calculation.”25 When this

exception applies, there is no need for an evidentiary hearing and the Court can enter default

judgment on the briefing.

         b. Discussion

             1. Whether Plaintiff’s Claim is Substantively Meritorious

         Plaintiff alleges Defendant violated 47 U.S.C. §§ 553 or 605,26 but moves for default

judgment under section 605.27 Section 553 provides “[n]o person shall intercept or receive or

assist in intercepting or receiving any communications service offered over a cable system,

unless specifically authorized to do so by a cable operator or as may otherwise be specifically

authorized by law.”28 Section 605 provides that “[n]o person not being authorized by the sender

shall intercept any radio communication and divulge or publish the existence, contents,

substance, purport, effect, or meaning of such intercepted communication to any person.”29 Both

sections are intended to provide for remedies and penalties to “protect the revenue of television

cable companies from unauthorized reception of their transmissions,”30 but Plaintiff cannot



24
   FED. R. CIV. P. 54(c); see also Ditech Fin., L.L.C. v. Naumann, 742 F. App’x 810, 813 (5th Cir. 2018) (holding
that rendering relief in a default judgment differs from other kinds of judgment).
25
   Leedo Cabinetry v. James Sales & Distrib., Inc., 157 F.3d 410, 414 (5th Cir. 1998) (quoting James v. Frame, 6
F.3d 307, 310 (5th Cir. 1993)).
26
   Dkt. No. 1 at 4, ¶ 16.
27
   Dkt. No. 13 at 4, ¶ 11.
28
   47 U.S.C. § 553(a)(1).
29
   Id. § 605(a).
30
   Prostar v. Massachi, 239 F.3d 669, 673 (5th Cir. 2001) (quoting Kingvision Pay Per View, Ltd. v. Boom Town
Saloon, Inc., 98 F. Supp. 2d 958, 961 (N.D. Ill. 2000)); see also H.R. REP. NO. 98-934, at 83, reprinted in 1984
U.S.C.C.A.N. 4655, 4720 (“The Committee is extremely concerned with a problem which is increasingly plaguing
the cable industry—the theft of cable service. . . . Theft of service is depriving the cable industry of millions of
dollars of revenue each year which it should otherwise be receiving.”); Dkt. No. 13 at 3, ¶ 9.

4 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 5 of 12



recover under both.31 Section 605 is a strict liability statute, and Plaintiff need only show that

Defendant exhibited its broadcast without Plaintiff’s authorization.32 There is no good faith

defense and Defendant’s intent is irrelevant except with respect to enhanced damages.33 Section

553 applies to cable communications whereas section 605 applies to radio communications.34

“Radio communication” in section 605 encompasses “satellite cable programming.”35

         Plaintiff pleads that it is a license company with the exclusive rights to distribute the

Event described above.36 In order to safeguard against unauthorized exhibition of the Event,

Plaintiff alleges that the satellite transmission was “electronically coded or ‘scrambled.’”37

Because the Event was not available to be viewed by the general public, only those contractually

authorized by Plaintiff could decode the transmission and exhibit the Event.38 Plaintiff adduces

an affidavit of Thomas P. Riley, its attorney, consistent with the foregoing allegations. 39

         Plaintiff alleges that Defendant exhibited the Event at the Establishment without

Plaintiff’s authorization on the date of the Event, September 17, 2016.40 Plaintiff bolsters its

allegations with an affidavit of an auditor who entered Defendant’s Establishment on the night in

question and “observed Diego De La Hoya. vs [sic] Luis Orlando Del Valle fighting in the 7 th

round” on four televisions.41 Plaintiff alleges the Diego De La Hoya vs. Luis Orlando Del Valle


31
   Joe Hand Promotions, Inc. v. Carter, No. 18-CV-01105-RM-MEH, 2018 WL 3640713, at *3, 2018 U.S. Dist.
LEXIS 129288, at *8 (D. Colo. Aug. 1, 2018), report and recommendation adopted, No. 18-CV-01105-RM-MEH,
2018 WL 6791095 (D. Colo. Oct. 1, 2018); accord J & J Sports Prods., Inc. v. Cruisin1, Inc., No.
417CV11155TGBDRG, 2019 WL 1584538, at *4, 2019 U.S. Dist. LEXIS 63242, at *8 (E.D. Mich. Apr. 12, 2019).
32
   J&J Sports Prods. v. Little Napoli, Inc., No. H-13-1237, 2014 WL 3667903, at *2, 2014 U.S. Dist. LEXIS 99032,
at *5 (S.D. Tex. July 22, 2014) (Miller, J.).
33
   Joe Hand Promotions, Inc. v. Easterling, No. 4:08 CV 1259, 2009 WL 1767579, at *4, 2009 U.S. Dist. LEXIS
52517, at *12 (N.D. Ohio June 22, 2009) (collecting cases).
34
   J&J Sports Prods., Inc. v. Mandell Family Ventures, L.L.C., 751 F.3d 346, 352–53 (5th Cir. 2014).
35
   47 U.S.C. § 605(d)(6).
36
   Dkt. No. 1 at 2, ¶ 5.
37
   Id. at 3, ¶ 8.
38
   Id. at 3–4, ¶¶ 6–7, 10.
39
   See Dkt. No. 13-1 at 7, ¶¶ 5–6.
40
   Dkt. No. 1 at 3–4, ¶¶ 11–15.
41
   Dkt. No. 13-1 at 22.

5 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 6 of 12



bout was one of the undercard or preliminary bouts of the Event.42 Plaintiff alleges that

Defendant’s exhibition of the Event was accomplished by misappropriation or interception of

Plaintiff’s transmission.43

         The Court finds that Plaintiff has established that Defendant exhibited the broadcast

without Plaintiff’s authorization in violation of 47 U.S.C. § 605.44 As Plaintiff’s claim is

substantively meritorious, the Court turns to whether default judgment is proper.

              2. Whether Default Judgment is Proper

         The Court examines the six factors to determine the propriety of default judgment. The

record does not reveal any material issues of fact and the grounds for default are clearly

established because, as detailed above, Plaintiff has established through its allegations and

evidence that its claims are substantively meritorious. Defendant, by her failure to answer or

otherwise appear, cannot contest Plaintiff’s well-pled allegations.45 There is no substantial

prejudice to Defendant, as the affidavit of service indicates that Defendant was personally served

with process and served by mail with the entry of default and has failed to respond to date. 46

There is no indication in the record that Defendant’s default has been caused by a good faith

mistake or excusable neglect, so default judgment is not unduly or prejudicially harsh. In light of

the foregoing, the Court finds that it would not feel obliged to set aside a default judgment on

Defendant’s motion. For these reasons, default judgment as to Plaintiff’s claim is proper against

Defendant.




42
   Dkt. No. 1 at 2 n.1.
43
   Id. at 3, ¶¶ 11–12.
44
   See Joe Hand Promotions, Inc. v. Lee, No. CIV.A. H-11-2904, 2012 WL 1909348, at *3 (S.D. Tex. May 24,
2012) (Hoyt, J.) (“As a strict liability statute, to prove a violation, the plaintiff need only show that the Event was
shown in the defendant’s establishment without the plaintiff’s authorization.”).
45
   Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
46
   Dkt. Nos. 6 at 2, & 12.

6 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 7 of 12



             3. Appropriate Relief

         Having found default judgment proper, the Court determines appropriate relief.
                 i. Compensatory Damages

         A Plaintiff may elect one of two methods of damages calculation. 47 In lieu of actual

damages, “the party aggrieved may recover an award of statutory damages for each violation . . .

involved in the action in a sum of not less than $1,000 or more than $10,000, as the court

considers just.”48 Plaintiff elects statutory damages and seeks the maximum.49 Plaintiff contends

that it would “be impossible to determine the full extent of the profits lost by Plaintiff and the

additional damages sustained by Plaintiff as a result of Defendant’s unlawful actions,”50 and that

Plaintiff “has been deprived of the ‘value, benefits and profits derived’ from the unauthorized

broadcast of the Event to Defendant’s Establishment and its patrons as well as the value of

‘business investment, business opportunities and goodwill.’”51 Plaintiff’s evidence indicates that

Defendant’s Establishment had a seating capacity of about 120 people, but only about 10 patrons

at the time of the Event exhibition,52 and Plaintiff would have charged $2,800.00 for Plaintiff’s

authorization to exhibit the Event at an establishment with a seating capacity of 101–200

people.53

         United States District Courts throughout the country have used a variety of methods to

calculate appropriate statutory damages: a “flat sum based on considerations of justice,” an

amount that will deter but that will not put a defendant out of business, counting the patrons that

viewed the exhibition and multiplying the head count by $20 to $300 to account for the

47
   See 47 U.S.C. § 605(e)(3)(C).
48
   47 U.S.C. § 605(e)(3)(C)
49
   Dkt. No. 13 at 5, ¶ 13.
50
   Id. at 5, ¶ 15.
51
   Id. at 6, ¶ 16 (quoting Am. Television & Commc’ns Corp. v. Floken, Ltd., 629 F. Supp. 1462, 1466 (M.D. Fla.
1986)).
52
   Dkt. No. 13-1 at 23.
53
   Id. at 29; accord Dkt. No. 13-1 at 7, ¶ 7 (Affidavit of Thomas P. Riley).

7 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 8 of 12



licensor’s per-patron residential license fee, counting the television sets that exhibited the

intercepted broadcast and multiplying the number by $5,000, and simply awarding default

judgment in the amount of all damages requested by Plaintiff. 54 The Court must increase the

statutory damages award above Plaintiff’s actual damages or commercial establishments “would

be encouraged to violate the law knowing the full extent of their liability would not exceed what

they would have to pay for a license on the open market.”55

         The Court finds statutory damages in the amount of $3,800.00 are appropriate. The award

compensates Plaintiff $2,800 for its actual losses and awards an additional $1,000 to deter future

violations.

                 ii. Enhanced Damages

         Plaintiff seeks enhanced damages. “In any case in which the court finds that the violation

was committed willfully and for purposes of direct or indirect commercial advantage or private

financial gain, the court in its discretion may increase the award of damages, whether actual or

statutory, by an amount of not more than $100,000 for each violation.”56 Thus, a Court must find

(1) willfulness and (2) some commercial advantage or gain to award enhanced damages. Plaintiff

points to aggravating factors it contends should urge the Court to grant enhanced damages,

specifically that Plaintiff: acted willfully, broadcast the Event on a big-screen television,

broadcast the Event on multiple televisions, advertised the Event to draw patrons, sold food and




54
   J & J Sports Prods., Inc. v. Cruisin1, Inc., No. 417CV11155TGBDRG, 2019 WL 1584538, at *3, 2019 U.S. Dist.
LEXIS 63242, at *6–7 (E.D. Mich. Apr. 12, 2019); Kingvision Pay-Per-View Corp. v. Prime Time Saloon, Inc., No.
95 CV 1422 (DGT), 1996 U.S. Dist. LEXIS 23187, at *15 (E.D.N.Y. Sep. 30, 1996).
55
   Joe Hand Promotions, Inc. v. Chios, Inc., No. 4:11-CV-2411, 2012 WL 3069935, at *5 (S.D. Tex. July 27, 2012)
(quoting Fallaci v. New Gazette Literary Corp., 568 F. Supp. 1172, 1174 (S.D.N.Y. 1983)), aff'd, 544 F. App’x 444
(5th Cir. 2013).
56
   47 U.S.C. § 605(e)(3)(C)(ii).

8 / 12
      Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 9 of 12



beverages while exhibiting the Event, and exhibited the Event in an urban area. 57 Plaintiff seeks

$50,000 or five times the amount of statutory damages.58

         As to the first element of enhanced damages, a “willful” act in the context of a civil

statute is defined as “disregard for the governing statute and an indifference for its

requirements.”59 In determining whether “the violation was committed willfully,” courts have

considered the following as indicia of willfulness: repeated violations, a sophisticated

understanding of the satellite programming industry and the governing statutes, a defendant’s

failure to appear and defend against allegations of willful conduct, a defendant’s substantial

unlawful monetary gains, and other egregious circumstances.60 “Given that the transmission was

electronically coded or scrambled . . . there was no way the Defendan[t] could have innocently

accessed the broadcast of the Event; [she] had to act specifically and willfully to illegally

intercept the transmissions.”61 In addition, the evidence shows that Defendant advertised the

Event on her Facebook page.62 Defendant has not appeared to defend herself in this action

despite personal service.63 The Court finds Defendant willfully violated the statute.

         As to the second element of enhanced damages, courts consider “such factors as the

number of televisions on which defendants broadcast the Event, the food and beverages it sold to


57
   Dkt. No. 13 at 8–9, ¶¶ 24–25 (collecting cases).
58
   Id. at 9, ¶ 26.
59
   J&J Sports Prods., Inc. v. Sw. Texas Entm’t, Inc., No. DR-17-CV-045-AM, 2019 WL 2565255, at *4 (W.D. Tex.
Mar. 27, 2019) (quoting ON/TV of Chi. v. Julien, 763 F.2d 839, 844 (7th Cir. 1985)); accord Entm't by J & J v. Al-
Waha Enters., 219 F. Supp. 2d 769, 776 (S.D. Tex. 2002) .
60
   Joe Hand Promotions, Inc. v. Easterling, No. 4:08CV1259, 2009 WL 1767579, at *6 n.2, 2009 U.S. Dist. LEXIS
52517, at *16–18 n.2 (N.D. Ohio June 22, 2009) (collecting cases).
61
   Joe Hand Promotions, Inc. v. 152 Bronx, L.P., 11 F. Supp. 3d 747, 755 (S.D. Tex. 2014); see also J & J Sports
Prods., Inc. v. Garcia, No. CIV. A. H-08-1675, 2009 WL 2567891, at *4, 2009 U.S. Dist. LEXIS 72233, at *12
(S.D. Tex. Aug. 14, 2009) (quoting Time Warner Cable v. Googies Luncheonette, Inc., 77 F. Supp. 2d 485, 490
(S.D.N.Y. 1999)) (“[S]ignals do not descramble spontaneously, nor do television sets connect themselves to cable
distribution systems.”). But see J & J Sports Prods., Inc. v. Cruisin1, Inc., No. 417CV11155TGBDRG, 2019 WL
1584538, at *4, 2019 U.S. Dist. LEXIS 63242, at *9 (E.D. Mich. Apr. 12, 2019) (holding that the record could not
exclude “technological happenstance or mistake”).
62
   Dkt. No. 13-1 at 27.
63
   Dkt. No. 6.

9 / 12
     Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 10 of 12



customers, as well as the cover charge, and whether it was broadcast in a relatively urban city

where the broadcast would have more than a minimal impact.”64 The evidence shows Defendant

did not charge a cover, but broadcast the Event on at least four televisions and advertised the

Event.65 However, Plaintiff does not allege or show Defendant sold food or beverages at the time

of the Event or broadcast the Event in a relatively urban city.66 Nevertheless, the Court finds that

Defendant committed the violation for purposes of direct or indirect commercial advantage or

gain.

          The Court awards enhanced damages. “Generally, it is reasonable to increase an actual or

statutory damages award by a multiplier to penalize Defendants for willful acts.”67 This Court

favors a multiplier of three to eight times the amount of statutory damages. 68 The Court will

award triple the amount of statutory damages, specifically, $11,400 in enhanced damages under

47 U.S.C. § 605(e)(3)(C)(ii).

                 iii. Attorneys’ Fees and Costs

          Because the Court has found Defendant liable in this action, Defendant must compensate

Plaintiff for costs and reasonable attorneys’ fees.69 Plaintiff requests attorneys’ fees in the

amount of one-third of the recovery.70 “An award equal to one-third of the recovery . . . is

reasonable for cases such as this, and is frequently the measure of attorney’s fees used in




64
   Joe Hand Promotions, Inc. v. 152 Bronx, L.P., 11 F. Supp. 3d 747, 756 (S.D. Tex. 2014) (Harmon, J.) (footnotes
omitted).
65
   Dkt. No. 13-1 at 22.
66
   See Dkt. Nos. 1, 13.
67
   Joe Hand Promotions, Inc. v. Chios, Inc., No. 4:11-CV-2411, 2012 U.S. Dist. LEXIS 104979, at *13 (S.D. Tex.
July 27, 2012).
68
   J&J Sports Prods. v. Rivera, No. H-13-902, 2014 WL 3533472, at *3, 2014 U.S. Dist. LEXIS 95853, at *11 (S.D.
Tex. July 14, 2014).
69
   47 U.S.C. § 605(e)(3)(B)(iii).
70
   Dkt. No. 13 at 10, ¶ 27.

10 / 12
     Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 11 of 12



Communications Act cases by federal courts in Texas.”71 This Court has routinely granted one-

third of the recovery as attorneys’ fees.72 Plaintiff demonstrates, via an affidavit of its attorney,73

that an award of one-third of the recovery is reasonable in this case because of the attorney’s

training and experience with cases of this type and the attorney’s review of the twelve “factors to

be considered in assessing the reasonableness of an award of attorney’s fees.”74 The Court finds

Plaintiff’s position meritorious and AWARDS slightly more than one-third of the recovery,

specifically, $6,000.

          Plaintiff requests costs, but sets forth no allegations, argument, or evidence as to the

appropriate amount.75 The Court has been presented no basis upon which to determine Plaintiff’s

costs. Accordingly, the Court AWARDS costs in the amount of $0.00.

          Plaintiff also requests contingent costs for post-trial and appellate services,76 and

proposes various four- to five-figure amounts.77 Nothing in 47 U.S.C. § 605 authorizes such

contingent fees.78 “The Court declines to make a contingent award for post-judgment or appellate

attorney’s fees, but will entertain such a request if it becomes necessary in the future.”79

          Plaintiff requests postjudgment interest “at the highest lawful rate.”80 The Court finds this

request reasonable and AWARDS postjudgment interest in accordance with 28 U.S.C. § 1961 at



71
   J&J Sports Prods., Inc. v. Casita Guanajuato, Inc., No. A-13-CA-824-SS, 2014 WL 1092177, at *3, 2014 U.S.
Dist. LEXIS 35601, at *8 (W.D. Tex. Mar. 19, 2014).
72
   E.g., J&J Sports Prods., Inc. v. Bustillos, No. 4:08-cv-01069 (S.D. Tex. Apr. 8, 2009) (Harmon, J.), Dkt. No. 19 at
2 (awarding $20,000 for $60,000 recovery); J&J Sports Prods., Inc. v. Alvarado, No. 4:08-cv-00218 (S.D. Tex. May
29, 2008), Dkt. No. 10 at 2 (awarding $20,000 for $60,000 recovery); J&J Sports Prods., Inc. v. Zavala, No. 4:09-
cv-01359 (S.D. Tex. Aug. 28, 2009) (Hoyt, J.), Dkt. No. 9 at 2 (awarding $20,000 for $60,000 recovery).
73
   Dkt. No. 13-1 at 33–34, ¶¶ 5–7.
74
   Blanchard v. Bergeron, 489 U.S. 87, 91 n.5 & 93 (1989).
75
   See Dkt. No. 13 at 10–11; Dkt. No. 13-1 at 36–37.
76
   Dkt. No. 13 at 10–11, ¶ 3.
77
   Dkt. No. 13-2 at 2–3, ¶ 5.
78
   See 47 U.S.C. § 605.
79
   J&J Sports Prods., Inc. v. Casita Guanajuato, Inc., No. A-13-CA-824-SS, 2014 WL 1092177, at *3, 2014 U.S.
Dist. LEXIS 35601, at *8 (W.D. Tex. Mar. 19, 2014).
80
   Dkt. No. 13 at 11, ¶ 4.

11 / 12
     Case 7:19-cv-00328 Document 14 Filed on 03/18/20 in TXSD Page 12 of 12



the interest rate in effect at the time of Plaintiff’s request: 1.59%.81 The interest shall compound

annually but shall be computed daily to the date of full payment.82

     III. HOLDING

          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for default judgment

and enters default judgment in favor of Plaintiff against Defendant. The Court AWARDS

amounts to Plaintiff collectible against Defendant as follows:

         $3,800.00 in statutory damages,
         $11,400.00 in enhanced damages,
         $6,000.00 in attorneys’ fees,
         $0.00 in costs, and
         postjudgment interest at the rate of 1.59% on the total award.

A final judgment in accordance with Federal Rule of Civil Procedure 54 will follow. This case is

terminated and the Clerk of the Court is instructed to close the case.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 18th day of March 2020.


                                                    ___________________________________
                                                                 Micaela Alvarez
                                                            United States District Judge




81
   See NORTHERN DISTRICT OF TEXAS, POST JUDGMENT INTEREST RATES, http://www.txnd.uscourts.gov/post-
judgment-rates?Year%5Bvalue%5D%5Byear%5D=2019 (last visited Mar. 12, 2020).
82
   28 U.S.C. § 1961(b).

12 / 12
